DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 5, 6, 11, 12, 19, 21, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15, 16, 24, and 26-28 of U.S. Patent No. 10,959,105 (hereinafter US Patent’105). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant claim 2:                                               US Patent’105 claim 1:
A method for wireless communication, comprising:

A method for wireless communication, comprising: 

configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT; and

configuring, by a base station associated with a first radio access technology (RAT), a system bandwidth of shared spectrum partitioned into a plurality of bandwidth parts based on interference associated with each of the plurality of bandwidth parts, wherein a second RAT different from the first RAT is associated with the interference; and 

transmitting, by the base station, a configuration of the carrier bandwidth to a user equipment (UE) associated with the first RAT.

transmitting, by the base station, a configuration of the system bandwidth to a plurality of devices associated with the first RAT.



As to claim 3, this claim is fully disclosed in US Patent’105 claims 2 and 3.

As to claim 5, this claim is fully disclosed in US Patent’105 claim 4.
As to claim 6, this claim is fully disclosed in US Patent’105 claim 5.

Instant claim 11:                                             US Patent’105 claim 15:
A method for wireless communication, comprising:

A method for wireless communication, comprising:

receiving, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT; and

receiving, from a base station associated with a first radio access technology (RAT), a configuration of a system bandwidth of shared spectrum, the system bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with each of the plurality of bandwidth parts, wherein a second RAT different from the first RAT is associated with the interference; and

communicating, with the base station, on at least one of the bandwidth parts.

communicating, with the base station, on at least one of the bandwidth parts.



As to claim 12, this claim is fully disclosed in US Patent’105 claim 16.

Instant claim 19:                                             US Patent’105 claim 24:
A base station for wireless communication, comprising:

An apparatus for wireless communication, comprising: 

a processor;

a processor; 

memory in electronic communication with the processor; and

memory in electronic communication with the processor; and 

instructions stored in the memory, wherein the instructions are executable by the processor to:

instructions stored in the memory, wherein the instructions are executable by the processor to: 

configure, by the base station associated with a first radio access technology
(RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being
partitioned into a plurality of bandwidth parts based on interference associated with a
second RAT different from the first RAT; and

configure, by a base station associated with a first radio access technology (RAT), a system bandwidth of shared spectrum partitioned into a plurality of bandwidth parts based on interference associated with each of the plurality of bandwidth parts, wherein a second RAT different from the first RAT is associated with the interference; and 

transmit, by the base station, a configuration of the carrier bandwidth to a user
equipment (UE) associated with the first RAT.

transmit, by the base station, a configuration of the system bandwidth to a plurality of devices associated with the first RAT.




As to claim 21, this claim is fully disclosed in US Patent’105 claim 26.

Instant claim 26:                                             US Patent’105 claim 27:
A user equipment (UE) for wireless communication, comprising:

An apparatus for wireless communication, comprising: 

a processor; memory in electronic communication with the processor; and

a processor; memory in electronic communication with the processor; and 

instructions stored in the memory, wherein the instructions are executable by the processor to:

instructions stored in the memory, wherein the instructions are executable by the processor to: 

receive, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT; and 

receive, from a base station associated with a first radio access technology (RAT), a configuration of a system bandwidth of shared spectrum, the system bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with each of the plurality of bandwidth parts, wherein a second RAT different from the first RAT is associated with the interference; and 

communicate, with the base station, on at least one of the bandwidth parts.

communicate, with the base station, on at least one of the bandwidth parts.




As to claim 27, this claim is fully disclosed in US Patent’105 claim 28.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7-8, 10-11, 13-15, 17, 19, 22-24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0279388 to Miao et al. (hereinafter Miao) in view of US Pub. 2014/0031022 to Sen et al. (hereinafter Sen).

In regard claim 2, Miao teaches or discloses a method for wireless communication, comprising:
configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see paragraphs [0144], [0150], and [0184], an eNB such as eNB 1110 (or another eNB) may be established for a UE such as UE 1130 (or another UE). In providing 1515, a partition support transmission for eNB 1110 may be provided, the partition support transmission listing one or more service-specific resource partitions supported by UE 1130 within a wireless cellular communications system bandwidth. An Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions); and 
transmitting, by the base station, a configuration of the carrier bandwidth to a user equipment (UE) associated with the first RAT (see paragraphs [0184], [0192], [0199], and [0207], an Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions).
Miao may not explicitly teach or disclose configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT. 
However, Sen teaches or discloses configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see Figs. 1 and 4, paragraph [0052], a plurality of UEs 106 wirelessly communicate with a plurality of base stations 102-1 through 102-N. The base stations 102-1 through 102-N may couple to a network 100. The base stations may be partitioned into subsets based on the type of radio access technology (RAT) or wireless communication standard they are configured to use for communicating with UEs. For example, a first subset of the base stations may use a first RAT for communicating with UEs. A second subset of the base stations may use a second RAT to communicate with UEs, and so on. (The total number of UEs and the number of UEs per base station shown in FIG. 1 are not meant to be limiting. Arbitrary numbers are contemplated.) The RATs used by the subsets of base stations may include RATs conforming to GSM, CDMA, GPRS, W-CDMA, EDGE, CDMA2000, LTE, WiMAX, WiFi, Bluetooth, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao by including configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT suggested by Sen. This modification would provide to determine the correct access point name (APN) information when initiating a data call via an open channel command read on paragraph [0007].

In regard claims 4, 13, 22, and 28, Miao teaches or discloses the method of claim 2, wherein the carrier bandwidth includes at least one of a 40MHz channel, 60MHz channel, or 80MHz channel (see Tables 1-7, paragraphs [0039], [0043], [0044], and [0075]).

In regard claim 7, 14, 23, and 30, Miao may not explicitly teach or disclose the method of claim 2, wherein the first RAT includes a 3rd Generation Partnership Project (3GPP) technology, and wherein the second RAT includes a non-3GPP technology.
However, Sen teaches or discloses wherein the first RAT includes a 3rd Generation Partnership Project (3GPP) technology, and wherein the second RAT includes a non-3GPP technology (see paragraph [0058], the UE may be configured to communicate using a 3GPP RAT (such as LTE) and a 3GPP2 RAT (such as CDMA2000). Other combinations of RATs (e.g., including more than two RATs) are also possible. In some embodiments, the UE might also or alternatively be configured to communicate using WLAN, Bluetooth, one or more global navigational satellite systems (GNSS, e.g., GPS or GLONASS), one and/or more mobile television broadcasting standards (e.g., ATSC-M/H or DVB-H), etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao by including wherein the first RAT includes a 3rd Generation Partnership Project (3GPP) technology, and wherein the second RAT includes a non-3GPP technology suggested by Sen. This modification would provide to determine the correct access point name (APN) information when initiating a data call via an open channel command read on paragraph [0007].

In regard claims 8, 15, and 24, Miao teaches or discloses the method of claim 2, further comprising configuring each bandwidth part to include a group of physical resource blocks (see paragraphs [0033], [0047], [0056], [0063], [0076], and [0148]).

In regard claims 10 and 17, Miao teaches or discloses the method of claim 8, further comprising configuring no guard band between adjacent bandwidth parts (see paragraph [0053], a time interval between two adjacent PBCH subblocks may define a frame length. Moreover, a number of the PBCH subblock within the PBCH code, or the PBCH subblock index, may implicitly represent a frame number).

In regard claim 11, Miao teaches or discloses a method for wireless communication, comprising:
receiving, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT  (see paragraphs [0144], [0150], [0184], an eNB such as eNB 1110 (or another eNB) may be established for a UE such as UE 1130 (or another UE). In providing 1515, a partition support transmission for eNB 1110 may be provided, the partition support transmission listing one or more service-specific resource partitions supported by UE 1130 within a wireless cellular communications system bandwidth. An Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions); and 
communicating, with the base station, on at least one of the bandwidth parts (see paragraphs [0184], [0192], [0199], and [0207], an Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions).
Miao may not explicitly teach or disclose receiving, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT. 
However, Sen teaches or discloses receiving, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see Figs. 1 and 4, paragraph [0052], a plurality of UEs 106 wirelessly communicate with a plurality of base stations 102-1 through 102-N. The base stations 102-1 through 102-N may couple to a network 100. The base stations may be partitioned into subsets based on the type of radio access technology (RAT) or wireless communication standard they are configured to use for communicating with UEs. For example, a first subset of the base stations may use a first RAT for communicating with UEs. A second subset of the base stations may use a second RAT to communicate with UEs, and so on. (The total number of UEs and the number of UEs per base station shown in FIG. 1 are not meant to be limiting. Arbitrary numbers are contemplated.) The RATs used by the subsets of base stations may include RATs conforming to GSM, CDMA, GPRS, W-CDMA, EDGE, CDMA2000, LTE, WiMAX, WiFi, Bluetooth, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao by including receiving, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT suggested by Sen. This modification would provide to determine the correct access point name (APN) information when initiating a data call via an open channel command read on paragraph [0007].

In regard claim 19, Miao teaches or discloses a base station for wireless communication (see Fig. 11), comprising:
a processor (see Fig. 11);
memory in electronic communication with the processor (see Fig. 11); and
instructions stored in the memory, wherein the instructions are executable by the processor to (see Fig. 11):
configure, by the base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see paragraphs [0144], [0150], and [0184], an eNB such as eNB 1110 (or another eNB) may be established for a UE such as UE 1130 (or another UE). In providing 1515, a partition support transmission for eNB 1110 may be provided, the partition support transmission listing one or more service-specific resource partitions supported by UE 1130 within a wireless cellular communications system bandwidth. An Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions); and
transmit, by the base station, a configuration of the carrier bandwidth to a user
equipment (UE) associated with the first RAT (see paragraphs [0184], [0192], [0199], and [0207], an Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions).
Miao may not explicitly teach or disclose configure, by the base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being Partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT. 
However, Sen teaches or discloses configure, by the base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being Partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see Figs. 1 and 4, paragraph [0052], a plurality of UEs 106 wirelessly communicate with a plurality of base stations 102-1 through 102-N. The base stations 102-1 through 102-N may couple to a network 100. The base stations may be partitioned into subsets based on the type of radio access technology (RAT) or wireless communication standard they are configured to use for communicating with UEs. For example, a first subset of the base stations may use a first RAT for communicating with UEs. A second subset of the base stations may use a second RAT to communicate with UEs, and so on. (The total number of UEs and the number of UEs per base station shown in FIG. 1 are not meant to be limiting. Arbitrary numbers are contemplated.) The RATs used by the subsets of base stations may include RATs conforming to GSM, CDMA, GPRS, W-CDMA, EDGE, CDMA2000, LTE, WiMAX, WiFi, Bluetooth, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao by including configuring, by a base station associated with a first radio access technology (RAT), a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT suggested by Sen. This modification would provide to determine the correct access point name (APN) information when initiating a data call via an open channel command read on paragraph [0007].

In regard claim 26, ab teaches or discloses a user equipment (UE) for wireless communication (see Fig. 11), comprising:
a processor; memory in electronic communication with the processor (see Fig. 11); 
instructions stored in the memory, wherein the instructions are executable by the processor to (see Fig. 11):
receive, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see paragraphs [0144], [0150], and [0184], an eNB such as eNB 1110 (or another eNB) may be established for a UE such as UE 1130 (or another UE). In providing 1515, a partition support transmission for eNB 1110 may be provided, the partition support transmission listing one or more service-specific resource partitions supported by UE 1130 within a wireless cellular communications system bandwidth. An Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions); and 
communicate, with the base station, on at least one of the bandwidth parts (see paragraphs [0184], [0192], [0199], and [0207], an Evolved Node B (eNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: one or more processors to: establish a Radio Resource Control (RRC) Connection with a UE; process a transmission from the UE listing one or more service-specific resource partitions supported by the UE within a wireless cellular communications system bandwidth; and generate a partition configuration transmission for the UE configuring the one or more service-specific resource partitions).
Miao may not explicitly teach or disclose receive, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT. 
However, Sen teaches or discloses receive, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT (see Figs. 1 and 4, paragraph [0052], a plurality of UEs 106 wirelessly communicate with a plurality of base stations 102-1 through 102-N. The base stations 102-1 through 102-N may couple to a network 100. The base stations may be partitioned into subsets based on the type of radio access technology (RAT) or wireless communication standard they are configured to use for communicating with UEs. For example, a first subset of the base stations may use a first RAT for communicating with UEs. A second subset of the base stations may use a second RAT to communicate with UEs, and so on. (The total number of UEs and the number of UEs per base station shown in FIG. 1 are not meant to be limiting. Arbitrary numbers are contemplated.) The RATs used by the subsets of base stations may include RATs conforming to GSM, CDMA, GPRS, W-CDMA, EDGE, CDMA2000, LTE, WiMAX, WiFi, Bluetooth, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao by including receive, from a base station associated with a first radio access technology (RAT), a configuration of a carrier bandwidth of shared spectrum, the carrier bandwidth being partitioned into a plurality of bandwidth parts based on interference associated with a second RAT different from the first RAT suggested by Sen. This modification would provide to determine the correct access point name (APN) information when initiating a data call via an open channel command read on paragraph [0007].


Claims 9, 16, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Sen as applied to claims above, and further in view of US Patent 10,548,129 to Fwu et al. (hereinafter Fwu).

In regard claims 9, 16, 25, and 29, Miao and Sen may not explicitly teach or disclose the method of claim 8, further comprising configuring a guard band between adjacent bandwidth parts.
However, Fwu teaches or discloses configuring a guard band between adjacent bandwidth parts (see col. 9, lines 52-61, col. 11, lines 49-53, and col. 16, lines 20-37, guard bands may be inserted at the edge of frequency resources allocated for the RATs, sub-RATs or partitions. The CP 612 may be disposed at the end of the symbol or outside the symbol, depending on specific waveform, thereby creating a guard between the symbol and the adjacent symbol. The plurality of RATs and the at least one of the plurality of sub-RATs and partitions are combined using TDM, and numerologies, resource allocation and partition information in a time domain are at least one of predefined or configured by higher-layer signaling via Master Information Block (MIB), System Information Block (SIB) or UE-specific dedicated Radio Resource Control (RRC) signaling, or the plurality of RATs and the at least one of the plurality of sub-RATs and partitions are combined using FDM, guard bands are inserted at an edge of frequency resources allocated for the plurality of RATs and the at least one of the plurality of sub-RATs and partitions, and at least one of numerologies and resource partition for the plurality of RATs and the at least one of the plurality of sub-RATs and partitions are at least one of predefined or configured by the higher-layer signaling).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao and a user identity module incorporated in UE of Sen by including configuring a guard band between adjacent bandwidth parts suggested by Fwu. This modification would be flexible and capable of providing high speed communications services for a wide ambit of devices read on column 1, lines 40-44.


Claims 5, 12, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Sen as applied to claims above, and further in view of US Pub. 2018/0070369 to Papasakellariou.

In regard claims 5, 12, 21, and 27, Miao and Sen may not explicitly teach or disclose the method of claim 2, further comprising performing channel sensing on each bandwidth part independent of the other bandwidth parts.
However, Papasakellariou teaches or discloses performing channel sensing on each bandwidth part independent of the other bandwidth parts (see paragraph [0173], the duration for the transmission of the reservation signal can be from the time the first UE determines the BW for the subsequent transmission until the beginning of a transmission slot for the first service type. Then, other UEs sensing the channel medium to determine a BW with low interference for subsequent transmissions will avoid the BW determined by the first UE for the UE's transmission as the other UEs will sense a high interference in that BW).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao and a user identity module incorporated in UE of Sen by including performing channel sensing on each bandwidth part independent of the other bandwidth parts suggested by Papasakellariou. This modification would provide to optimize support for LTE and NR RAT coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT read on paragraph [0004].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Sen as applied to claims above, and further in view of US Pub. 2019/0349991 to Mukherjee.

In regard claim 6, Miao and Sen may not explicitly teach or disclose the method of claim 2, further comprising performing spatial listen-before- talk (LBT) on each bandwidth part independent of the other bandwidth parts.
However, Mukherjee teaches or discloses performing spatial listen-before-talk (LBT) on each bandwidth part independent of the other bandwidth parts (see paragraphs [0027], [0031], [0035], and [0071]). 
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify signaling methods for flexible radio resource management of Miao and a user identity module incorporated in UE of Sen by including spatial listen-before-talk (LBT) on each bandwidth part independent of the other bandwidth parts suggested by Mukherjee. This modification would provide to maximize channel occupancy time read on paragraph [0024].

Allowable Subject Matter
Claims are 3, 18, 20, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 08/26/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476